DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  
Line 1 recites “wherein the a cross section of the first recess” which contains an apparent typographic error.  The Examiner suggests the following amendment:
“…wherein [the] a cross section…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the cross section of the first recess and a cross section of the second recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

“wherein [the] a cross section of the first recess and a cross section of [the] a second recess are in the same shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (PG Pub. No. US 2016/0231653 A1).
Regarding claim 1, Nagasaka teaches a method, comprising: 
providing an integrally formed first plate (¶ 0061: base member PHB) including a first surface (top surface), a second surface opposite to the first surface (bottom surface), a first sidewall extending between the first surface and the second surface (¶ 0065 & fig. 2: PHB comprises a peripheral sidewall 63 extending between top and bottom surfaces), and a first recess (¶ 0063: space 31) indented from the first surface towards the second surface (fig. 2: 31 indented from top surface toward bottom surface); 
providing a semiconductor structure (¶ 0048: substrate P, which refers to a semiconductor wafer) including a third surface (¶ 0062: upper substrate surface Pa), a fourth surface opposite to the third surface (¶ 0063: rear substrate surface Pb), and a second sidewall extending between the third surface and the fourth surface (fig. 2-5: substrate P comprises an outer sidewall extending between upper and rear surfaces); 
placing the semiconductor structure over the first plate (¶ 0048 & figs. 1-2, 4: P placed over PHB); and 
disposing a priming material over the third surface of the semiconductor structure (¶¶ 0085, 0127: upper substrate surface Pa coated with HMDS), 
wherein a distance between the second surface and the third surface is greater than a distance between the first surface and the second surface (fig. 2 among others: distance between bottom surface of PHB and upper substrate surface Pa greater than distance between top surface of PHB and bottom surface of PHB), a peripheral portion of the fourth surface of the semiconductor structure contacts the first surface of the first plate (¶ 0134 & fig. 5: gap D between peripheral portion E of rear substrate surface Pb and top surface of PHB substantially zero), and the first sidewall of the first plate protrudes from the second sidewall of the semiconductor structure upon the disposing of the priming material (figs. 2, 4: peripheral sidewall 63 of PHB protrudes from outer sidewall of substrate P).

Regarding claim 2, Nagasaka teaches the method of Claim 1, wherein a central portion of the fourth surface of the semiconductor structure is disposed above the first recess (fig. 2: central portion rear substrate surface Pb disposed above space 31).

Regarding claim 3, Nagasaka teaches the method of Claim 2, wherein the central portion of the fourth surface of the semiconductor structure is surrounded or enclosed by the peripheral portion of the fourth surface of the semiconductor structure (fig. 2: portion of rear substrate surface Pb disposed over space 31 surrounded by peripheral portion E of rear substrate surface Pb).


Regarding claim 4, Nagasaka teaches the method of Claim 1, wherein a first width of the periphery portion of the semiconductor structure contacted with the first surface of the first plate is substantially less than or equal to a second width of the first surface of the first plate (fig. 2: peripheral portion E of rear substrate surface Pb contacting top surface of PHB less that remaining width of top surface of PHB).

Regarding claim 5, Nagasaka teaches the method of Claim 1, wherein a first thickness of the first plate between the first surface and the second surface is substantially greater than a second thickness of the first plate between a bottom surface of the first recess and the second surface of the first plate (fig. 2: thickness of the first plate between top and bottom surfaces of PHB greater than thickness of PHB between bottom of space 31 and bottom surface of PHB).

Regarding claim 6, Nagasaka teaches the method of Claim 1, wherein the second sidewall of the semiconductor structure is disposed above the first surface of the first plate (figs. 2, 5: sidewall of substrate P disposed above top surface of PHB).

Regarding claim 7, Nagasaka teaches the method of Claim 1, wherein at least a portion of the second sidewall of the semiconductor structure is surrounded by the first plate (fig. 4: in a planar view, sidewall of substrate P surrounded by PHB).

Regarding claim 9, Nagasaka teaches the method of Claim 1, wherein the first plate includes a second recess (fig. 2: PHB comprises at least one additional space 31) disposed adjacent to the first recess and indented from the first surface towards the second surface (fig. 2: additional space 31 

Regarding claim 10, Nagasaka teaches the method of Claim 1, further comprising: 
providing a heating source (¶¶ 0048, 051: illumination source IL. In at least one embodiment, IL emits g-line wavelengths, which provides a source of thermal radiation) above the semiconductor structure (fig. 1: IL disposed above substrate P); 
heating the semiconductor structure by the heating source (¶ 0048: IL projected onto substrate P).

Regarding claim 11, Nagasaka teaches the method of Claim 10, wherein the heating of the semiconductor structure includes emitting a predetermined electromagnetic radiation from the heating source (¶¶ 0048, 0051: IL source incident on substrate P) to increase a temperature of the semiconductor structure (implicit: substrate P, subjected to thermal radiation from IL, would result in a thermal response proportional to the amount of radiation).

Regarding claim 12, Nagasaka teaches the method of Claim 11, wherein the predetermined electromagnetic radiation includes ultra-violet (UV), infra-red (IR) or an electromagnetic radiation with a wavelength of substantially greater than 365nm (¶ 0051: substrate P exposed to electromagnetic radiation in a UV wavelengths range).

Regarding claim 15, Nagasaka teaches a method, comprising:
providing an integrally formed plate (¶ 0061: base member PHB), wherein the plate includes a first surface (top surface), a second surface opposite to the first surface 
providing a semiconductor structure (¶ 0048: substrate P, which refers to a semiconductor wafer) including a third surface surface (¶ 0062: upper substrate surface Pa), a fourth surface opposite to the third surface (¶ 0063: rear substrate surface Pb); 
placing the semiconductor structure over the plate (¶ 0048 & figs. 1-2, 4: substrate P placed over PHB); 
disposing a priming material (over the third surface of the semiconductor structure (¶¶ 0085, 0127: upper substrate surface Pa coated with HMDS);
providing a heating source (¶¶ 0048, 051: illumination source IL. In at least one embodiment, IL emits g-line wavelengths, which provides a source of thermal radiation) disposed above the plate and the semiconductor structure (fig. 1: IL disposed above plate PHB and substrate P); and 
heating the semiconductor structure by the heating source (¶ 0048: IL projects thermal radiation onto substrate P).

Regarding claim 16, Nagasaka teaches the method of Claim 15, wherein the a cross section of the first recess and a cross section of the second recess are in the same shape (fig. 2: PHB comprises at least two recesses with equal cross-sectional shapes).

Regarding claim 17, Nagasaka teaches the method of Claim 15, wherein the heating source is above the priming material disposed over the semiconductor structure after the disposing of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka as applied to claim 1 above, and further in view of Nagasaka et al. (PG Pub. No. US 2008/0049209 A1, hereinafter ‘Nagasaka-209’).
Regarding claim 8, Nagasaka teaches the method of Claim 1, comprising a semiconductor structure (substrate P) and a first plate (base member PHB).  Nagasaka further teaches the semiconductor structure is disposed in a second recess and surrounded by a second plate (¶ 0061 & figs. 2, 4: substrate P surrounded by plate portion T in a recess defined by hole TH).

Nagasaka-209 teaches a semiconductor structure (¶ 0047: P) disposed above a plate (¶ 0060 & fig. 8: P disposed above plate PHB) and surrounded by a second plate potion (fig. 2: P surrounded by plate member T), wherein the plate and the plate member are integrally formed (¶ 0104).  Therefore, the integrally formed plate PHB/T includes a first recess (¶ 0061: 31), and a second recess (¶ 0060: upper recess defined by inner plate member surface Tc) above the first recess and indented into the first plate (fig. 2: upper recess disposed above 31 and indented into surface of PHB/T), wherein a portion of the semiconductor structure is disposed within the second recess and surrounded by the first plate (fig. 2: P disposed in upper recess and surrounded by integral plate portion T).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first plate of Nagasaka with a second recess, as a means to avoid possible misalignment and controlling the size of the gap between plate PHB and plate member T (Nagasaka-209, ¶¶ 0067, 0078 & fig. 2: gap A) and corresponding flow of liquid to back substrate surface Pb (Nagasaka-209, ¶ 0083).
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka as applied to claim 10 above, and further in view of Verhaverbeke et al. (PG Pub. No. US 2003/0045098 A1).
Regarding claim 13, Nagasaka teaches the method of Claim 10, comprising disposing of priming material on a semiconductor structure.  Nagasaka further teaches coating the semiconductor structure with photoresist (¶ 0085).
Nagasaka does not teach the method further comprising: 
unloading the semiconductor structure from the first plate after the disposing of the priming material;
providing a second plate including a fifth surface; 
loading the semiconductor structure to the second plate.
Verhaverbeke teaches a method of:
providing a priming material (¶ 0222: HMDS, equivalent to priming material of Nagasaka) of the surface of a semiconductor structure (¶ 0220:1900, corresponding to P of Nagasaka); 
unloading the semiconductor structure from the first plate after the disposing of the priming material (Verhaverbeke, ¶ 0222, figs. 18B & 19D: 1900 unloaded from 1812);
providing a second plate (Verhaverbeke, ¶ 0223: hot plate comprised by soft bake station 1814) including a fifth surface (implicit: hot plate includes upper surface);
loading the semiconductor structure to the second plate (Verhaverbeke, ¶ 0223: 1900 loaded into 1814 including a hot plate).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Nagasaka with the second plate of Verhaverbeke, as a means to remove solvent from deposited photoresist material (Verhaverbeke, ¶ 0216).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  See MPEP § 2143.02.

14 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Verhaverbeke as applied to claim 13 above, and further in view of Lee et al. (PG Pub. No. US 2017/0114456 A1).
Regarding claim 14, Nagasaka in view of Verhaverbeke teaches the method of Claim 13, wherein the fifth surface is in contact with the fourth surface of the semiconductor structure (Verhaverbeke, ¶ 0222: backside 1904 of wafer 1900 is situated on a hot plate).
Nagasaka in view of Verhaverbeke as applied to claim 13 above is silent to the fifth surface is entirely in contact with the fourth surface.
Lee teaches a method of heating a semiconductor structure treated with priming material (¶ 0057), wherein a backside of wafer W (similar to fourth surface of Nagasaka in view of Verhaverbeke) is entirely in contact with a surface of support plate 530 (530 comprises heat source 540, and is therefore similar to the fifth surface of Nagasaka in view of Verhaverbeke).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Nagasaka in view of Verhaverbeke with the contact area of Lee, as a means to optimize the heat transfer from the heat source to the semiconductor structure.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka as applied to claim 15 above, and further in view of Imbert (PG Pub. No. US 2009/0208881 A1).
Regarding claim 18, Nagasaka teaches the method of Claim 15, comprising a distance between the heating source and the third surface of the semiconductor structure (fig. 1: IL disposed above top surface of P).
Nagasaka is silent to wherein a distance between the heating source and the third surface of the semiconductor structure is substantially greater than 1 um.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the heating source of Nagasaka with the distance of Imbert, as a means to optimize distribution uniformity of a fluid delivered all around the semiconductor structure (Imbert, ¶ 0057).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaka in view of Verhaverbeke.
Regarding claim 19, Nagasaka teaches a method, comprising: 
providing an integrally formed first plate (¶ 0061: base member PHB) including a first surface (top surface), a second surface opposite to the first surface (bottom surface), and a recess (¶ 0063: space 31) indented from the first surface towards the second surface (fig. 2: 31 indented from top surface toward bottom surface);  
providing a semiconductor structure (¶ 0048: substrate P, which refers to a semiconductor wafer) including a third surface (¶ 0062: upper substrate surface Pa), a fourth surface opposite to the third surface (¶ 0063: rear substrate surface Pb);
placing the semiconductor structure over the first surface of the first plate (¶ 0048 & figs. 1-2, 4: P placed over PHB); 
disposing a priming material over the third surface of the semiconductor structure (¶¶ 0085, 0127: upper substrate surface Pa coated with HMDS);
providing a heating source (¶¶ 0048, 051: illumination source IL. In at least one embodiment, IL emits g-line wavelengths, which provides a source of thermal radiation) disposed above the third surface of the semiconductor structure (fig. 1: IL disposed above substrate surface Pa); and
heating the semiconductor structure by the heating source (¶ 0048: IL projects thermal radiation onto substrate P).
Nagasaka further teaches coating the semiconductor structure with photoresist (¶ 0085).
Nagasaka is silent to the method further comprising:
providing a second plate;
loading the semiconductor structure from the first plate to the second plate; and
providing the heating source disposed above the second plate.
Verhaverbeke teaches a method of applying a priming material to a semiconductor substrate (¶ 0222 & fig. 19D: HMDS deposited onto wafer front side 1902 prior to applying photoresist film 1910), providing a heating source below the semiconductor structure (¶ 0222-0223: soft-bake including hot plate), the method further comprising providing a second heating source above the semiconductor structure (¶ 0224 & fig. 19G: heating source 1914 provided above comprises semiconductor structure 1900), and heating the semiconductor structure by the heating source (¶ 0224).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Nagasaka with a heating source above the semiconductor structure on a second plate, allows light to expose patterned portions 1920 of photoresist mask 1910, facilitating the removal of select (exposed or non-exposed) portions of the photoresist, thereby patterning the layer of photoresist (Wang, ¶ 0001).

Regarding claim 20, Nagasaka in view of Verhaverbeke teaches the method of Claim 19, wherein the semiconductor structure is disposed over the first plate upon the disposing of the priming material (Verhaverbeke, ¶ 0222 & figs. 18A-18B: priming material dispensed in spin station 1812) and is disposed over the second plate upon the heating (Verhaverbeke, ¶ 0222 & figs. 18A-18B: substrate disposed over hot plate in bake station 1814).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Baudoury (“Heat Transfer and Cooling Techniques at Low Temperature”, CERN Yellow Report CERN-2014-005, pp.329-352) teaches that thermal radiation includes a portion of the UV wavelength range (fig. 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/               Examiner, Art Unit 2894